Filed 10/31/14 P. v. Farias CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D065162

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCS263956)

RAUL FARIAS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,

Tamila E. Ipema, Judge. Affirmed.

         Andrea S. Bitar, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.



         A jury convicted Raul Farias of petty theft and found true an allegation that he had

previously been convicted of three theft-related offenses, one of which was a felony

strike. The trial court sentenced Farias to the low term of 16 months in prison which was

doubled to 32 months as a result of the felony strike.
       Farias's court-appointed counsel has filed a brief raising no issues, but seeking our

independent review of the record pursuant to People v. Wende (1979) 25 Cal. 3d 436

(Wende) and Anders v. California (1967) 386 U.S. 738 (Anders). We find no arguable

issue and affirm.

                                          FACTS

       On a morning in February 2013, Bulmaro Estrada heard a noise in the backyard of

his apartment and looked out the window. He saw Farias jump over a chain link fence

into his backyard. Estrada went into the backyard and saw Farias. Estrada struggled with

Farias and prevented him from escaping by knocking him down.

       Estrada's wife called 911 and Estrada got on the phone to talk to the 911 operator.

The police arrived shortly thereafter and detained Farias. Estrada noticed that three

platform dollies he used for moving heavy things were in a vacant lot outside his fence.

       Farias testified in his own defense. He stated he remembered being hit by Estrada

in Estrada's patio and being detained by the police, but did not recall anything before that.

Farias testified he drank approximately 18 beers and took one gram of methamphetamine

prior to being detained.

                                       DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. He presented no argument for reversal, but asked this court to review

the record for error as mandated by Wende. Under Anders, he listed as possible but not

arguable issues, whether the trial court erred by (1) admitting a recording of the 911 call,

(2) admitting Farias's prior convictions under Evidence Code section 1101, subdivision

                                             2
(b), (3) admitting the prior convictions for impeachment purposes, and (4) denying

Farias's request to strike his prior strike or reduce his conviction to a misdemeanor. We

granted Farias permission to file a brief on his own behalf. He has not responded.

       Our review of the record pursuant to Wende, including the possible issues listed by

counsel pursuant to Anders, has disclosed no reasonably arguable issues on appeal.

Competent counsel has represented Farias on this appeal.

                                     DISPOSITION

       The judgment is affirmed.



                                                                      MCINTYRE, J.

WE CONCUR:

HUFFMAN, Acting P. J.

NARES, J.




                                             3